Monks, C. J.
Appellee was tried and acquitted of the ofíense of carrying concealed weapons. This appeal was taken under §8 of the act of 1901 (Acts 1901, p. 566), being §1337h Burns 1901, and requires this court h> determine the proper construction of §2069 Burns 1901, §1985 R. S. 1881 and Horner 1897.
The question presented is whether or not appellant, who went from his home in Sullivan, Indiana, by rail, to Linton, in an adjoining county, a distance of fifteen miles, to attend a political meeting, having no other business, and returned from the meeting to his home, was a traveler within the meaning of §2069 (1985), supra. If he was a traveler his case must be affirmed; if he was not the appeal must be sustained.
The evil sought to be remedied by said section was the insecurity of life caused by the pernicious habit of carrying concealed weapons, and the consequent demoralization of society. The word “traveler” when used in a broad sense designates one who travels in any way, distance not being material. It is clear that the legislature did not use the word in this sense, for such signification would destroy the very purpose for which the section was enacted, by licensing rather than suppressing the practice of carrying concealed weapons. It is manifest, therefore, that tire word was employed in a more limited sense and was intended to designate a person traveling at least such a distance as takes him among strangers, with whose habits, conduct, and character he is not acquainted, where unknown dangers may exist, from which there may be a necessity to' protect himself by preparing for a defense against an attack.
It follows that to come within the exemption of said section the travel must be without the ordinary habits, business, or duties of the person and at least to such distance from his home as tákes him beyond the circle of his general *243acquaintances, among strangers with whose habits, conduct, and character he is not acquainted. Bishop on Stat. Crimes §788a; Bouvier’s Law Dictionary (Rawles rev. ed.), p. 1134; 5 Am. & Eng. Ency. of Law (2nd ed.) 743; Gholson v. State, 53 Ala. 519, 25 Am. Rep. 652, and cases cited; McGuirk v. State, 64 Miss. 209, 1 South. 103; Hathcote v. State, 55 Ark. 181, 183-185, 17 S. W. 721; Davis v. State, 45 Ark. 359. To the extent that Burst v. State, 89 Ind. 133 and Lott v. State, 122 Ind. 393, may he deemed to hold a contrary doctrine, they are disapproved.
It is therefore evident that appellant was not a traveler within the meaning of said section. Appeal sustained.